Citation Nr: 0936012	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disorders of the 
back and bilateral hips, claimed as residuals of injuries 
sustained in a motor vehicle accident during service.

2.  Entitlement to service connection for disorders of the 
knees and ankles, claimed as residuals of injuries sustained 
in a motor vehicle accident during service.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an October 2006 decision, the Board denied service 
connection for disorders of the knees and ankles, claimed as 
residuals of injuries sustained in a motor vehicle accident 
during service, and remanded the issue of entitlement to 
service connection for disorders of the back and bilateral 
hips for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

With regard to his claim of entitlement to service connection 
for disorders of the knees and ankles, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a March 2008 order, 
granted a Joint Motion for Partial Remand, vacating the 
Board's October 2006 decision that denied service connection 
for disorders of the knees and ankles, claimed as residuals 
of injuries sustained in a motor vehicle accident during 
service, and remanded the case for compliance with the terms 
of the joint motion.  

In April 2009, the Veteran's representative submitted 
additional evidence and a waiver of initial RO review of the 
evidence.  This evidence will be considered by the Board in 
adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed disorder of the back and 
bilateral hips, to include degenerative changes and 
degenerative joint disease (DJD), did not have its onset in 
service or degenerative changes of the lumbar spine and DJD 
of the bilateral hips within one year thereafter and has not 
been etiologically linked to the Veteran's service, or any 
incident therein.

3.  Any currently diagnosed disorder of the knees and ankles, 
to include DJD, did not have its onset in service or DJD of 
the knees and ankles within one year thereafter and has not 
been etiologically linked to the Veteran's service, or any 
incident therein.


CONCLUSIONS OF LAW

1.  A disorder of the back and bilateral hips, to include 
degenerative changes and DJD, was not incurred in active 
service and is not the result of any incident therein and may 
not be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

2.  A disorder of the knees and ankles, to include DJD, was 
not incurred in active service and is not the result any 
incident therein and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claims of entitlement to service 
connection for disorders of the back and bilateral hips and 
disorders of the knees and ankles, the Board observes that 
the RO issued VCAA notices to the Veteran in September 2002, 
April 2004, September 2005 and March 2006 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The March 2006 letter informed him of 
the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2002 VCAA notice was issued prior to the October 
2002 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claims prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.
VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluations are 
of record, as well as private treatment records and 
evaluations, statements from the Veteran and a friend, and a 
newspaper article regarding a 1954 accident and these records 
were reviewed by both the RO and the Board in connection with 
the Veteran's claims.  With respect to the VA orthopedic 
examination provided the Veteran in January 2003, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examiner's 
opinions obtained in this case are adequate, as they are 
predicated on a reading of the service and VA and private 
medical records in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, to 
include the Veteran's service and VA medical records and the 
statements of the appellant, as well as the accounts of the 
1954 vehicular accident of record, and provided complete 
rationales for the opinions stated.  There is adequate 
medical evidence of record to make a determination in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 
2007).  

Analysis

The Veteran contends that his current disorders of the back 
and bilateral hips, to include degenerative changes and DJD 
and his current disorders of the knees and ankles, to include 
DJD, are residuals of injuries he sustained in a 1954 motor 
vehicle accident during his active duty service.  He is, of 
course, competent to testify to being in an auto accident, 
and a submitted March 1954 newspaper article, as well as the 
written statement from his friend, dated in January 2004, 
corroborate that such an accident did occur in March 1954.  
The remaining issue is whether his current disabilities are 
etiologically related to his service or any incident therein 
to include the documented accident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although a Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Disorders of the Back and Bilateral Hips

After considering the complete evidence of record, the Board 
concludes that the preponderance of the competent evidence is 
against finding that the Veteran's current disorders of the 
back and bilateral hips, to include degenerative changes and 
DJD, are a result of his service or any injuries he sustained 
in the documented 1954 vehicular accident during his service.  

Initially, with regard to the Veteran's diagnosed 
degenerative changes of the back and bilateral hips, the 
Board finds that the issue does not involve a simple 
diagnosis.  See Jandreau; see also Woehlaert, supra.  
Although the Veteran believes he currently has degenerative 
changes of the back and bilateral hips as a result of his 
1954 accident during service, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, his lay assertions with regard 
to his current degenerative changes are not competent or 
sufficient.  Moreover, his service treatment records do not 
show that the Veteran was treated for back or hip complaints 
at any time during service.  Degenerative changes of the 
lumbar spine were initially demonstrated in a May 2003 
private MRI study of the lumbar spine and DJD of the 
bilateral hips was initially diagnosed in September 2001.  
Consequently, as degenerative changes or arthritis of the 
bilateral hips and low back is not demonstrated during the 
first post service year, a grant of service connection on a 
presumptive basis is not warranted.

To the extent that the Veteran asserts continuity of back and 
bilateral hip disorders after the 1954 accident in his 
written statements, his service treatment records are 
completely negative for any complaints, findings, treatment 
or diagnosis of a back or hip injury or any back or hip 
disability.  Moreover, the Veteran's July 1956 separation 
medical examination report shows that clinical evaluations of 
his lower extremities and spine were normal.  In addition, 
the Veteran, in a September 1956 statement indicated that 
there had been no change in his physical condition since his 
July 1956 physical examination.  There is no documented 
treatment for any back or hip complaints until October 1999, 
when the Veteran gave a history of left hip pain of 2 weeks' 
duration.  A May 2000 private treatment record notes left and 
right hip pain of 2 months duration and a July 2000 private 
treatment record shows bilateral hip pain with an onset of 
one year.  At that time he did not provide any history 
regarding his 1954 accident and did not indicate that he had 
experienced hip or back pain since the accident.  The Board 
further notes that the submitted March 1954 newspaper 
article, specifically reports that the Veteran was treated at 
a local hospital for "cuts and bruises" and that he was 
released approximately 2 hours after the accident occurred.  
Likewise, the January 2004 written statement of his friend 
also indicates that the Veteran was treated for cuts and 
bruises following the accident.  Neither source indicates 
that he was treated for any injury to his back or hips at the 
time of the accident.  Thus, the Veteran's claims that he not 
only injured his back and bilateral hips at the time of the 
March 1954 accident, but continued to have back and hip 
disabilities since are directly contradicted by the 
contemporaneous record.  The Board finds this contemporaneous 
evidence to be more probative and credible than the Veteran's 
current assertions, given almost 40 years after the accident.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw 
v. Principi, 3 Vet. App. 365 (1992).

In addition to the lack of evidence showing that a back 
disorder or hip disorder manifested during service or within 
close proximity thereto, the more probative medical evidence 
of record does not link any currently diagnosed back or 
bilateral hip disorder to the Veteran's service or the 1954 
in-service accident.  In this regard, the Board acknowledges 
that private physician evaluations, dated in October 2003, 
January 2004, February 2005 and May 2008 provide assessments 
of back and bilateral hip disabilities, to include 
degenerative changes, secondary to the 1954 motor vehicle 
accident, and that the examiners specifically attribute his 
current disorders of the back and bilateral hips to the 1954 
accident.  In addition, a November 2002 letter from a private 
physician diagnosed the Veteran with "degenerative joint 
with periarticular sclerosis" (sic) and opined that such an 
injury is generally from repetitive microtrauma.  However, 
the April 2008 VA orthopedic examiner diagnosed the Veteran 
with DJD of the hips and spine and opined that the Veteran's 
current hip and back disabilities were less than likely due 
to the motor vehicle accident that he had in the military in 
1954.  The examiner indicated that his opinion was based on 
the fact that the Veteran's injuries at the time of the 
accident were listed as minor and did not require surgical 
treatment, he was able to work after his discharge in 1956 
until 2004, and he did not seek treatment for many years 
after the injury.  The examiner further opined that the 
Veteran's X-ray evidence of mild DJD was consistent with his 
age and not traumatic in nature.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

After weighing the medical evidence, the Board finds the 
April 2008 VA examiner's opinion to be more probative.  The 
private physicians' opinions and evaluations previously 
discussed did not indicate that the Veteran's claims file had 
been reviewed.  Nor did the physicians discuss or account for 
the years-long evidentiary gap between the Veteran's motor 
vehicle accident in service and his first complaints, 
treatment, and diagnoses of bilateral hip and back disorders 
following his period of service.  The physicians merely made 
simple statements indicating that the Veteran currently had 
degenerative arthritis in his back and hips that was a result 
of the 1954 motor vehicle or that was traumatic in nature.  
There was no explanation or discussion of the other relevant 
facts in this case.  In contrast, the April 2008 VA examiner 
offered his opinion based on a review of all of the evidence, 
including the Veteran's service treatment records and post-
service treatment records, and offered a thorough rationale 
for the opinions reached that are clearly supported by the 
evidence of record.  Indeed, the examiner specifically 
discussed the fact that the evidence of record tended to show 
that the Veteran's initial injuries were minor and that his 
service treatment records were negative for relevant 
complaints, findings, treatment or diagnoses the remainder of 
his period of service, the fact that he was able to work for 
many years thereafter, and that he did not seek treatment for 
many years following his period of service.  Although the 
examiners need not have the historical records to provide a 
probative opinion, they do need to base the opinion on an 
accurate history, if they provide an opinion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Thus, the Board 
finds that the private physician evaluations and opinions, 
dated in November 2002, October 2003, and May 2008, are of 
little probative value in this case and attaches more 
probative value to the April 2008 VA orthopedic examiner's 
opinion as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion). 
See also Nieves-Rodriguez v. Peake, supra.

The most probative evidence of record establishes that 
currently the diagnosed disorders of the back and bilateral 
hips are not attributable to the Veteran's service or the in-
service injury in 1954 and that arthritis did not manifest 
within one year of his separation from service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
disorders of the back and bilateral hips.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disorders of the Knees and Ankles

Likewise, after considering the complete evidence of record 
the Board concludes that the preponderance of the competent 
evidence is against finding that the Veteran's current 
disorders of the knees and ankles, to include DJD, are a 
result of his service or any injuries he sustained in the 
documented 1954 vehicular accident during his service.  

Again, with regard to his diagnosed DJD of the knees and 
ankles, the Board finds that the issue does not involve a 
simple diagnosis.  See Jandreau; see also Woehlaert, supra.  
Although the Veteran believes he currently has DJD of the 
knees and ankles as a result of his 1954 accident during 
service, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his lay assertions with regard to his current 
degenerative changes are not competent or sufficient.  
Moreover, his service treatment records do not show that the 
Veteran was treated for any knee or ankle complaints at any 
time during service.  Degenerative changes of the right knee 
were initially demonstrated in a February 2002 private X-ray 
study and DJD of the right knee and left ankle was initially 
diagnosed in June 2002.  Consequently, as degenerative 
changes or arthritis of the knees and ankles is not 
demonstrated during the first post service year, a grant of 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309(a).

Although the Veteran contends that his current disorders of 
the knees and ankles had their onset in service or are the 
result of the 1954 in-service vehicular accident, the Board 
finds that the preponderance of the competent evidence is 
against his claim.  Initially, the Board observes that the 
service treatment records show no evidence of any complaints, 
findings, treatment or diagnoses for any knee or ankle 
disorder.  Despite the Veteran's assertions that he had 
continuity of knee and ankle disorders since the 1954 
accident, the earliest competent medical evidence of a 
diagnosed knee or ankle disorder is a February 2002 private 
X-ray study of the right knee showing mild degenerative 
changes, at least 46 years after his discharge from service.  
Left ankle arthritis was initially diagnosed in a June 2002 
VA treatment record.  At that time he did not provide any 
history regarding his 1954 accident and did not indicate that 
he had experienced knee or ankle pain since the accident.  As 
noted above, the submitted March 1954 newspaper article, 
specifically reports that the Veteran was treated at a local 
hospital for "cuts and bruises" and that he was released 
approximately 2 hours after the accident occurred.  Likewise, 
the January 2004 written statement of his friend also 
indicates that the Veteran was treated for cuts and bruises 
following the accident.  Neither source indicates that he was 
treated for any injury to his knees or ankle at the time of 
the accident.  Likewise, submitted copies of letters the 
Veteran wrote to his parents in July 1954 and December 1954, 
while noting ankle complaints in July 1954 and knee soreness 
in December 1954, also show that the Veteran associated his 
ankle pain to standing on guard duty and his knee soreness to 
having recently fallen off the back of his truck.  He did not 
attribute his knee or ankle complaints to the earlier 
vehicular accident in March 1954.  Thus, the Veteran's claims 
that he not only injured his knees and ankles at the time of 
the March 1954 accident, but continued to have knee and ankle 
disabilities since are directly contradicted by the 
contemporaneous record.  The Board finds this contemporaneous 
evidence to be more probative and credible than the Veteran's 
current assertions, given almost 50 years after the accident.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Because the earliest competent medical evidence of diagnosed 
disorders of the knees and ankles is in 2002, 46 years after 
his discharge, the Board finds this gap in time significant, 
and it weighs against the existence of a link between the 
Veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of objective medical evidence showing 
that the Veteran's current disorders of the knees and ankles 
were first manifested during service or within close 
proximity thereto, the medical evidence of record does not 
etiologically link his current disorders of the knees and 
ankles to his service or any incident therein.  In this 
respect, the Board acknowledges the private physicians' 
opinions and evaluations linking the Veteran's knee and ankle 
disorders to his 1954 automobile accident, dated in October 
2003, February 2005, April 2008 and May 2008.  In a letter 
dated in May 2008, a private physician specifically noted 
that the Veteran's right knee problems began when he was 
injured in a motor vehicle accident 53 years before and 
opined that within a reasonable degree of medical certainty 
the Veteran's right knee posttraumatic arthritis is secondary 
to an injury he sustained in the 1954 accident.  The 
physician bases his opinion on the fact that the Veteran's 
left knee is "perfect and pristine" and, if his problem 
were not traumatic, it would be in equally bad shape.  In 
contrast, a January 2003 VA orthopedic examiner, after 
reviewing the Veteran's claims file in conjunction with a 
physical examination, opined that the Veteran's 1954 motor 
vehicle accident did not cause his progressive and 
debilitating left ankle and right knee pain.  In rendering 
this opinion, the examiner noted the November 2002 letter 
from one of the Veteran's private treating physician's 
attributing his disabilities to repetitive micro trauma and 
agreed that his current knee and ankle disabilities were the 
result of repetitive micro trauma and not from one specific 
incident that he claims occurred in a motor vehicle accident 
in 1954.  The examiner further opined that the Veteran's 
arthritis of the bilateral knees and ankles was appropriate 
for his age and the amount present would be expected for his 
age.  The Board finds the January 2003 VA examiner's opinion 
more probative than the private physicians' evaluations and 
opinions noting the Veteran's history, as the examiner's 
opinion was based on an independent review of the Veteran's 
claims file and the examiner provided a thorough rationale 
for his opinion that incorporated the Veteran's post-service 
treatment records as well as his reported in-service knee and 
ankle injuries.  Likewise, the above mentioned April 2008 VA 
examiner's opinion is also more probative of this issue than 
the private physician opinions, as the examiner, while 
predominantly addressing the Veteran's back and hip 
disorders, also notes his complaints regarding his knees and 
ankles and in formulating an opinion notes that the Veteran's 
injuries after the 1954 accident were minor and did not 
require surgical intervention and that the Veteran did not 
seek treatment until an advanced age, which supports his and 
the January 2003 examiner's rationale that the Veteran's 
arthritis of multiple joints was more likely a result of his 
age than the 1954 accident.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for disorders of the 
knees and ankles, to include DJD, must be denied.  38 
U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for disorders of the back and bilateral 
hips, to include degenerative changes and DJD, is denied.

Service connection for disorders of the knees and ankles, to 
include DJD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


